DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 9/8/2020.
The amendments filed on 9/8/2020 have been entered. Accordingly, claims 32-51 remain pending. Claims 1-31 have been.

Claim Objections
Claim 32 and 51 are objected to because of the following informalities:
Claim 32 recites the limitation of “the first panel comprises a first axis, a second axis and a first longitudinal view of the longitudinal section” (in lines 16, 17 and 18) should rather recite -- the first panel comprises a first axis, a second axis and a first longitudinal view of the longitudinal section of the blood vessel—to ensure proper antecedent basis and prevent a possible ambiguity as to longitudinal section of what.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 32 and 52 recite the limitations of “obtaining distance measurement” which is not clear distance measurement of what or in relation to what is being obtained. The specification indicates obtaining totally unrelated various distances (e.g. Euclidean distance thresholds [0018]; total pressure versus distance [0052]; angular distance threshold, a radial distance threshold [0072]; radial distance from the catheter [0073]; weight value is calculated as the sum of the distance) which causes ambiguity in the claims as to distance measurement of what is being obtained.

Claims 32 and 52 recite the limitations of, in part, “obtaining intravascular distance measurement… generating set of data in response to the distance measurement…the set of data comprising scan lines (where) lumen boundary detected on a per frame basis that the frames comprise scan lines” which is unclear how the distance measurements utilized (or even are related) to the set of data, scan lines, frames and the lumen boundary. In other words, it is not clear what does those distance measurements encompass or how the set of data is (which leads to scan lines, frames and lumen boundary) obtained from the distance measurements.

In another embodiment, the step of defining connected contour includes finding the scan line with the largest weight; searching for discontinuities in both directions from the scan line to define a valid segment; and identifying the root of the contour as the longest of the valid segments. 
In still yet another embodiment, the step of identifying valid neighboring contour includes finding the nearest clockwise and counter-clockwise neighbors of each of the contour segments that pass angular, radial, and Euclidean distance thresholds [0018].
Applying the resulting mask to the OCT image, the average intensity value along each scan line of the masked OCT image is calculated (shown in FIG. 11c as a plurality of scan lines of varying shading). The guide wire shadow is then identified via the use of a suitable gradient filter, such as the Sobel edge detector and the guide wire offset (its radial distance from the catheter) is detected inside the guide wire shadow region [0073].

As can be seen above, there is no explanation how these parameters (e.g. distance measurements the scan lines, frames and the lumen boundary) are related to or play a role in determining lumen boundary, vessel diameter, MLA etc. as required by the claim.

Claims 46 recites the limitation of “displaying an alert in the user interface with respect to a position in the longitudinal section” where it is not clear a position of what. The specification also does not appear to clearly pin point to a position since there are several position related and unrelated to the claimed limitation.
Therefore, it is not clear what position is being referred to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) series of steps and, therefore, is a process as which is a statutory category of invention. Claims also recites limitations such as obtaining, generating, detecting computing determining etc. Where these steps of observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes that occur when a physician or operator looks at a intravascular structure and performs these steps by an eye and via mental processes. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, limitations (a) and (b) recite concepts that fall into the “mental process” grouping of abstract ideas.
Therefore, it is determined that these judicial exceptions are not integrated into a practical application for the reasons noted above. The claim(s) does/do not include 
Based on the claims and the specification, the terms “processor” and “display” are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., the display is claimed as a generic device that performs the generic function of displaying data. The term “longitudinal views” is understood to be information about lumen (not necessarily a blood vessel lumen due to the broad nature of the claimed limitations), and to comprise obtaining measurements, generating data, detecting boundary and computing etc. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a system having a display, and processor, wherein the processor is merely a generic processor. The claim does not impose any limits on how the animal-specific information is obtained by broad intravascular probe without any specific and thus this step covers any and all possible ways in which this can be done, for instance by a physician/operator typing the information into the system, or by the system obtaining the information from some sort of intravascular system (it could also be a vessel lumen of a model or even a piece of PVC pipe named intravascular system) imaged by a “intravascular imaging system” which under BRI simply could mean by an eye since the claims do not require any particulars or specific of the system. The claim also does not impose any limits on how the comparison or analysis is accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
As for step 2A Prong Two, part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of 
The display and processor are recited so generically (no details whatsoever are provided other than that they are display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

As for step Step 2B: The eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the display and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive 
The claims are not eligible.

Due to the similar nature of the claimed limitations of the depending claims which does not appear to add anything more than insignificant extra-solution activity or amounts to significantly more than the recited exception which therefore, the depending claims also determined to be not eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32, 33, 35-40, 42-48 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer et al (US20020049375A1, provided by the applicant via IDS) in view of Barlis et al (The Use of Intracoronary Optical Coherence Tomography in Interventional Cardiology: Safety, Feasibility and Clinical Applications, 2009), (hereinafter “Barlis”)


obtaining intravascular distance measurements using an intravascular probe (“the catheter imaging system is an optical coherence tomography (OCT) imaging system.” [0018]; “in FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an IVUS transducer” [0206]; “operator inserts imaging catheter 452 into inspected organ 474 and moves imaging catheter 452 within inspected organ 474, in directions 476 and 478” [0213]; “Internal three-dimensional navigation image 600 further includes surgical catheter representation 606 of the surgical catheter viewed from behind the current location of the surgical tool. Internal three-dimensional navigation image 600 further includes a trajectory representation 608 of the future trajectory of an imaging catheter, such as imaging catheter 452 (FIG. 15A), following the current location of the surgical tool, as viewed from the current location of the surgical tool” [0247]); 
generating a set of data in response to the distance measurements using an intravascular imaging system comprising one or more processors (“With reference to FIG. 19A, GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of 
wherein the set of data comprises a plurality of scan lines (“Processor 460 (FIG. 15A and the associated pars) reconstructs three-dimensional image 1064 during a scanning process in which the operator scans vessel 1030 and main branches 1038 and 1040, by employing an imaging catheter, such as imaging catheter 452” [0303]; “The system further includes a computing means, which computes the spatial location and the orientation of each scan-line as the transducer is moved. Thereby, the scan-lines are presented as a complete image” [0008]; also see [0223], [0227]-[0231]); 
detecting a lumen boundary (“plurality of radial two-dimensional images of the inner walls of an inspected vessel, generally referenced 190” [0127]; “the system can present the various layers of the lumen, using the one or more processors [i.e., media, adventitia and intima], in GUI 860, in different colors” [0277]); 
computing, using the one or more processors, a blood vessel diameter (“measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion” [0256]); 
determining, using the one or more processors, a minimum lumen area (MLA) from a set of area values calculated at positions along a segment of the blood vessel (see figs.19-20 and the associated pars.); 

wherein the first panel comprises a first axis, a second axis and a first longitudinal view of the longitudinal section (see e.g. fig. 19B in particular and also see 16-20 and the associated pars.), 
wherein, the first axis corresponds to diameter values along the longitudinal section and the second axis corresponds to a position along the longitudinal section (see e.g. fig. 19B in particular and also see 16-20 and the associated pars.; “GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682. Alternatively, the geometrical parameters are written on GUI 670.” [0255]); 
displaying the computed blood vessel diameter relative to the representation of the longitudinal section of the blood vessel relative to the user interface (see e.g. figs. 16-20 and the associated pars.); and 


Further, it is noted that Strommer teaches the well-known technique in intravascular imaging (e.g. OCT/IVUS) as shown in FIG. 2B that is a plurality of radial two-dimensional images (e.g. per frame images from the scan lines) of the inner walls of an inspected vessel, generally referenced 190. The OCT pullback system optically scans by reflecting light scan lines to the lumen wall [0206]. Similarly, the IVUS transducer 352 produces ultrasound waves (e.g. scan lines) and directs them at the inner wall of a tubular organ that are used for slicing images of coronary images (e.g. per frame) by detector 470 that detects two-dimensional images 554 as these 2D per frame base images from the scan lines of IVUS transducer shown in figs. 15B, 16D, 19A, 23B, 25A-D (also see the associated pars.). In FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an IVUS transducer [0206].
Strommer also teaches computing blood vessel diameter using the detected lumen boundary by way of displaying the frame of detected vessel image on GUI as shown in fig. 19A and 19B. 

Despite the above teachings of Strommer, if one argues in an interpretation that does not point out the specifics of detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines; and 
Specifically Tanimoto teaches detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines (“real-time data processing and two-dimensional representation of the backscattered light [scan lines] in a cross-sectional plane. Images were acquired at 15 frames per second. The fiber optic core was withdrawn within the catheter sheath using automated pullback at 1.0 mm/s [scan speeds/lines per second].” pg. 82; also see lines/frame rate on pg. 310); and “computing” blood vessel diameter using the detected lumen boundary (“This reduced the number of frames in the Curad software from n to at most (n/2)+1 per set. … the lumen area was directly traced and the mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen and mean stent diameter were calculated. Neointimal area was calculated as stent area minus lumen area.” pg. 82 last par.; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; also see diameter tables on pgs. 84-87). 
It is further noted that Tanimoto also teaches detecting lumen boundary  on per frame basis and quantitative measurements at the culprit site showed a mean minimal lumen area (displaying MLA) and mean minimal lumen diameter (MLD) of 2.38±0.93mm2  and 1.45±0.33mm respectively (see pg. 266). First and second panels 

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines; and “computing” blood vessel diameter using the detected lumen boundary as taught by Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT (pg. 89 of Tanimoto).

Regarding the claim 33, Strommer teaches displaying a branch of the blood vessel as a bar having a width in the user interface corresponding to a position of the branch along the second axis (see fig. 27 and the associated pars.).
It is also noted that Tanimoto teaches the OCT appearance at the level of the side branch. 3 stent struts are shown at the carina with no visible tissue coverage (black arrow) while the surround stent struts show an exaggerated intimal tissue response (white arrow) (pg. 218). The cross-sectional orientation of the probe was determined by the presence of side branches visible in the longitudinal and cross-sectional views of IVUS and OCT and the specifically designed, radiopaque rotation markers for IVMR (pg. 277). Side branches visible in the longitudinal and cross-sectional views (fig. 1, pg. 

Regarding the claim 35, Strommer teaches all the limitations of the claims except for computed blood vessel diameter comprises a mean diameter of the longitudinal section.
However, in the same field of endeavor, Tanimoto teaches computed blood vessel diameter comprises a mean diameter of the longitudinal section (“the mean lumen diameter calculated using a circular model” pg. 82).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with computed blood vessel diameter comprises a mean diameter of the longitudinal section as taught by Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT (pg. 89 of Tanimoto).


However, in the same field of endeavor, Tanimoto teaches the lumen boundary comprises identifying a region as lumen boundary tissue on each scan line (e.g. see fig. 1 on pg. 83 showing identification of lumen boundaries on each of the scan line; see fig. 4 on pg. 241; see fig. 2 on pg. 252 and the associated sections).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with lumen boundary comprises identifying a region as lumen boundary tissue on each scan line as taught by Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT (pg. 89 of Tanimoto).
Regarding the claim 37, Strommer teaches all the limitations of the claims except for the computed blood vessel diameter is used to determine the MLA for the longitudinal section in the user interface.
However, in the same field of endeavor, Tanimoto teaches computed blood vessel diameter is used to determine the MLA for the longitudinal section in the user interface (e.g. see table 1 and “plots for lumen area and lumen diameter are shown in
Figure 3” on pg. 84).


Regarding the claim 38, Strommer teaches displaying a second panel in the user interface, the second panel comprising a second longitudinal view of the longitudinal section (e.g. see fig. 19 and the associated pars.).

Regarding the claim 39, Strommer teaches displaying a second panel in the user interface, the second panel comprising a first cross-sectional view of a position along the longitudinal section (e.g. see fig. 19 and the associated pars.).
Regarding the claim 40, Strommer teaches displaying a percent diameter stenosis in the user interface (“With reference to FIG. 19A, GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent 

Regarding the claim 42, Strommer teaches the diameter value at each position along the longitudinal section is a mean diameter or a measured diameter (e.g. see fig. 19 and the associated pars.).

Regarding the claim 43, Strommer teaches the diameter value at a cross- section along the longitudinal section is a diameter of a circle, wherein an area of the circle is an area of the cross-section (e.g. see fig. 19 and the associated pars.).
It is further noted that Tanimoto also teaches the diameter value at a cross- section along the longitudinal section is a diameter of a circle, wherein an area of the circle is an area of the cross-section (e.g. see fig. 4 on pg. 357).

Regarding the claim 44, Strommer teaches generating the first longitudinal view using a plurality of mean cross-sectional diameters (“FIG. 19A, GUI 670 includes a transverse cross sectional image 672” [0255]; “FIG. 19B, GUI 700 includes a longitudinal cross sectional image 702” [0256]).
It is further noted that Tanimoto also teaches generating the first longitudinal view using a plurality of mean cross-sectional diameters (“Cross sectional images are acquired at 20 frames/sec.” pg. 24 & 68; “mean lumen diameter calculated using a 

Regarding the claim 45, Strommer teaches step of displaying a proximal reference and a distal reference in the user interface (see tables on pg. 117, 119, 121, 122).

Regarding the claim 46, Strommer teaches displaying an alert in the user interface with respect to a position in the longitudinal section (e.g. positional guidelines 708 and 710 in figs. 19, as best understood from the vague claimed limitation).

Regarding the claim 47, Strommer teaches displaying a diameter value for the proximal reference and a diameter value for the distal reference (“geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, …the geometrical parameters are written on GUI 670” [0255]; “the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion…the geometrical parameters are written on GUI 700” [0256]).
It is further noted that Tanimoto also teaches displaying a diameter value for the proximal reference and a diameter value for the distal reference (“In the proximal and 

Regarding the claim 48, Strommer teaches displaying a minimum lumen area for a subset of the longitudinal section between the proximal reference and the distal reference (e.g. see figs. 15-25 in particular figs 19 and the associated pars.), wherein the minimum lumen area is determined on a per frame basis using a group of frames in the subset of the longitudinal section and the scan lines of the group of frames (e.g. OCT/IVUS) as shown in FIG. 2B that is a plurality of radial two-dimensional images (e.g. per frame images from the scan lines) of the inner walls of an inspected vessel, generally referenced 190. The OCT pullback system optically scans by reflecting light scan lines to the lumen wall [0206]. Similarly, the IVUS transducer 352 produces ultrasound waves (e.g. scan lines) and directs them at the inner wall of a tubular organ that are used for slicing images of coronary images (e.g. per frame) by detector 470 that detects two-dimensional images 554 as these 2D per frame base images from the scan lines of IVUS transducer shown in figs. 15B, 16D, 19A, 23B, 25A-D (also see the associated pars.). In FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an IVUS transducer [0206].).
Images were acquired at 15 frames per second. The fiber optic core was withdrawn within the catheter sheath using automated pullback at 1.0 mm/s [scan speeds/lines per second].” pg. 82; also see lines/frame rate on pg. 310); and “computing” blood vessel diameter using the detected lumen boundary (“This reduced the number of frames in the Curad software from n to at most (n/2)+1 per set. … the lumen area was directly traced and the mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen and mean stent diameter were calculated. Neointimal area was calculated as stent area minus lumen area.” pg. 82 last par.; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; also see diameter tables on pgs. 84-87). 

Regarding the claim 51, Strommer teaches a method of displaying a representation of a longitudinal section of a blood vessel having a lumen (see figs. 15-25 and the associated pars.) comprising: 
obtaining intravascular distance measurements using an intravascular probe (“the catheter imaging system is an optical coherence tomography (OCT) imaging system.” [0018]; “in FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an 
generating a set of data in response to the distance measurements using an intravascular imaging system comprising one or more processors (“With reference to FIG. 19A, GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682.” [0255], also see [0256] and [0271]); 
wherein the set of data comprises a plurality of scan lines (“Processor 460 (FIG. 15A and the associated pars) reconstructs three-dimensional image 1064 during a scanning process in which the operator scans vessel 1030 and main branches 1038 
detecting tissue regions, using the one or more processors, on a scan basis, wherein blood artifacts are avoided when detecting tissue regions based on thickness of detected regions (see figs. 15-25 and the associated pars. also see [0223], [0227]-[0231] as well as [0256], [0273]-[0276]); 
calculating cross-sectional areas at longitudinal positions along a segment of the blood vessel (“GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682. Alternatively, the geometrical parameters are written on GUI 670” [0255]); 
constructing an area graph using the longitudinal positions and the calculated cross-sectional areas (see fig. 19 and the associated pars.); 
characterizing regions of stenosis using the area graph to determine a percent stenosis value at one or more of the longitudinal positions (“measures the geometrical 
displaying, using the one or more processors, a user interface comprising a two dimensional longitudinal view of the longitudinal section on a display, wherein the display is in electrical communication with the intravascular imaging system (see fig. 19 in particular and the associated pars. as well as figs. 15-25 and the associated pars.), 
wherein the two dimensional longitudinal view comprises a lumen diameter or a lumen area determined by the intravascular imaging system using detected tissue regions, the lumen diameter or a lumen area displayed at a user selected frame (“GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682. Alternatively, the geometrical parameters are written on GUI 670” [0255]; also see fig. 19 and the associated pars. and [0256], [0273]-[0276]); and 
displaying a percent stenosis value corresponding to one or more longitudinal positions relative to the user interface (“[0273] Processor 460 can determine the percentage of occlusion, according to a plurality of methods, taking into account 

Despite the above teachings of Strommer, if one argues in an interpretation that does not point out the specifics of detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines; and “computing” blood vessel diameter using the detected lumen boundary, Tanimoto who is also in the same field of endeavor clearly teaches the above noted claimed limitations.
Specifically Tanimoto teaches detecting tissue regions on a per scan line basis (“real-time data processing and two-dimensional representation of the backscattered light [scan lines] in a cross-sectional plane. Images were acquired at 15 frames per second. The fiber optic core was withdrawn within the catheter sheath using automated pullback at 1.0 mm/s [scan speeds/lines per second].” pg. 82; also see lines/frame rate on pg. 310); The dedicated software (CURAD) allows for simultaneous display of a cross sectional and the longitudinal image information is exploited (pg. 83). “This reduced the number of frames in the Curad software from n to at most (n/2)+1 per set. … the lumen area was directly traced and the mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen and mean stent diameter were calculated. Neointimal area was calculated as stent area minus lumen area.” pg. 82 last par.; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; also see diameter tables on pgs. 84-87). 
It is further noted that Tanimoto also teaches detecting lumen boundary on per frame basis and quantitative measurements at the culprit site showed a mean minimal lumen area (displaying MLA) and mean minimal lumen diameter (MLD) of 2.38±0.93mm2  and 1.45±0.33mm respectively (see pg. 266). First and second panels with axis showing both longitudinal view along with diameter and the positions as well as the stent planning (see pg. 252).

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with detecting a lumen boundary on a per frame basis, wherein a .

Claim 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Hahn et al (Serial Intravascular Ultrasound Analysis of the Main and Side Branches in Bifurcation Lesions Treated With the T-Stenting Technique, July 2009, Journal of the American College of Cardiology Volume 54, Issue 2, July 2009).
Regarding the claim 34, Strommer in view of Barlis teaches all the limitations of the claims except for sizing the width of the bar to corresponds to a diameter of the branch.
Strommer in view of Barlis do not point out the specifics of sizing the width of the bar to corresponds to a diameter of the branch.
However, in the same field of endeavor, Hahn teaches intravascular device and the cross sectional areas of the lumen, The minimum luminal diameter (MLD) and RD before, immediately after the procedure, and at follow-up were measured…stent, and the external elastic membrane were measured (pg. 111, right col. last 3 par.). For measured diameters also see tables 1-3 where the diameters are measured as mean diameters (Values are expressed as mean as noted at the bottom of the tables.). Stent 

    PNG
    media_image1.png
    552
    796
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    387
    389
    media_image2.png
    Greyscale


 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Strommer in view of Barlis; with calculating diameters as mean diameter as taught by Hahn because it helps to determine restenosis after coronary bifurcation stenting (pg. 110 right col. 1st par of Hahn).

Claim 41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Namati et al (Alveolar Dynamics during Respiration, AMERICAN JOURNAL OF RESPIRATORY CELL AND MOLECULAR BIOLOGY VOL 38 2008), (hereinafter “Namati”)
Regarding the claim 41, Strommer in view of Barlis teaches all the limitations of the claims as stated above except for averaging chord lengths.
nd par.) of the alveolar airspace and walls, along with alveolar airspace number using an automated custom application developed using Matlab (pg. 573, right col. last par.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Strommer in view of Barlis’ method of displaying longitudinal view and the cross sectional diameter calculations; with averaging chord lengths as taught by Namati because it would help to better understand working mechanics and improve the process (pg. 572 left col. 1st par. of Nemati).

Claim 49 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Rold (US 20080051657, February 28, 2008), (hereinafter “Rold”).
Regarding the claim 49, Strommer in view of Barlis teaches all the limitations of the claims as stated above except for superimposing a stent on the longitudinal view.
However, in the same field of endeavor, Rold teaches Intraluminal/intravascular catheter system and method for generating longitudinal images of a region of a blood vessel [0006]. The resulting longitudinal image used to diagnose abnormalities, such as blockage, within the vessel for determining the proper size (length and diameter) and position of the stent(s) to be applied within the patient [0007]. The estimation is to provide a graphical tool that allows a clinician to apply a graphical representation of a stent 160 over the longitudinal image 105 being analyzed. Select the desired stent within the palette 165 and drag the desired stent to a desired position on the longitudinal 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Strommer in view of Barlis’ method of displaying longitudinal view and the cross sectional diameter calculations; with superimposing a stent on the longitudinal view as taught by Rold because “trial and error” type process and procedure time and risk to the patient would be reduced. Accordingly, an improved system and method for delivering one or more stents would be desirable ([0007] of Rold).

Claim 50 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Bonnema et al (Assessment of blood vessel mimics with optical coherence tomography, Journal of Biomedical Optics 12; 2, 024018; March/April 2007), (hereinafter “Bonnema”).
Regarding the claim 50, Strommer teaches all the limitations of the claims as stated above except for displaying an alert frame on the user interface.
However, in the same field of endeavor, Bonnema teaches OCT to evaluate the deployment of coronary stents and the vascular response and the OCT visualizes the cellular lining of blood vessels by obtaining intraluminal, longitudinal scans and cross-

    PNG
    media_image3.png
    452
    343
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Guagliumi in view of Spencer, Hahn and Feldman’s method of displaying longitudinal view and the cross sectional diameter calculations; with displaying an alert in the user interface as taught by Bonnema because OCT may facilitate the use of BVMs for early stage device assessment (abst of Bonnema).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793